Citation Nr: 1226429	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Waco, Texas, which, in pertinent part, denied reopening of the service connection claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in April 2010.  It returns now for appellate consideration.  While this case was on remand, the Veteran requested a personal hearing before a Member of the Board in an April 2011 statement.  The Veteran withdrew the request in a June 2012 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  An unappealed August 2005 RO rating decision, of which the Veteran was notified in August 2005, denied the Veteran's petitions to reopen claims of service connection for coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity.

2.  Evidence received since the August 2005 RO decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity were incurred or aggravated in service or within one year of service, and does not raise the possibility of substantiating the Veteran's claims for service connection for coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, denying the petitions to reopen claims of service connection for coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been submitted for the petitions to reopen claims of service connection for coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity; the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran brought original claims for service connection for coronary artery disease and diabetes mellitus, type 2 in 1996.  These claims were denied in a May 1996 rating decision for lack of evidence showing the disabilities existed during service or within one year of separation from service.  The Veteran was provided notice of the rating decision in May 1996 with notice of his procedural and appellate rights.  Nothing was received within one year of the notification of the rating decision.  The May 1996 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

The Veteran filed June 2004 claims for service connection for coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity.  The RO declined to reopen the coronary artery disease and diabetes mellitus, type 2, claims and denied the peripheral neuropathy claims on the merits in an October 2004 rating decision.  The Veteran filed a new set of claims in April 2005, within the one year of notice of the October 2004 rating decision.  The RO denied reopening of the claims in an August 2005 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in August 2005.  

In July 2006, the Veteran submitted a VA Form 21-527 Income-Net Worth and Employment Statement, authorized records release forms in favor of the Arlington Memorial Hospital and Dallas VA Medical Center and an award sheet from the Social Security Administration (SSA).  The RO took this to be a claim for pension benefits and awarded non service-connected pension benefits in August 2006.  

Under 38 C.F.R. § 3.156(b), new and material evidence received within one year of the notice of the adverse rating decision is to be considered as part of the prior filing.  38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Materiality has two parts, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  

The July 2006 submission does not address the elements of the prior denial in any way.  The Veteran indicated that he had undergone 21 heart surgeries and that he was not a candidate for a heart transplant.  He also indicated that he had diabetes mellitus, type 2, among other diagnoses.  He described his financial situation.  These are the only lay statements received within one year of the August 2005 notification.  He provided authorized releases for treatment from 2001 to 2006.  The records obtained as a result of those releases do not retrospectively consider whether the Veteran's coronary artery disease, diabetes mellitus, type 2, or peripheral neuropathy were in any way related to service, present during service, or manifest within one year of separation from service.  

In light of the Veteran's description of his present disabilities and his financial situation with his submission of supporting documents regarding his current medical and financial situation, the RO's interpretation of the July 2006 submission as a claim for non service-connected pension benefits was reasonable.  The Board finds that the July 2006 submission does not constitute new and material evidence such that the August 2005 rating decision would be prevented from becoming final.  See 38 C.F.R. § 3.156(b).  

Following the July 2006 submission, nothing was received from any source until December 2006, when the Veteran filed his petitions to reopen the previously denied claims on appeal here.  

Liberalizing law changes in law occurred related to coronary artery disease and diabetes mellitus, type 2 following the initial denials of those claims in 1996.  The presumption of service connection for herbicide exposed veterans now includes both conditions.  See 38 C.F.R. § 3.309 (2011).  When there is an intervening change in the law or regulation which creates a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  The claims have not been considered on the merits following these revisions because the Veteran has not alleged any herbicide exposure during service and his DD 214 shows that he had no Indochina, Vietnam or Korea service.  The record, in essence, does not raise a reasonable possibility that the liberalizing law changes apply in this case.  

The Board finds that the presumptions related to herbicide exposure are not relevant to the instant claims and that merits consideration is not warranted based on liberalizing law changes.  Reopening is required for all disabilities presently on appeal.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's previous coronary artery disease and diabetes mellitus, type 2 claims had been denied because the disabilities had not been present during service or within one year of separation from service.  The peripheral neuropathy claims were previously denied because they were secondary to nonservice-connected disabilities and were not otherwise related to service.  For reopening to be granted, evidence not previously of record must have been received which tends to show that the current disabilities are related to service.  The Board emphasizes that, while the Veteran appears to have filed claims for peripheral neuropathy due to diabetes mellitus, type 2, he is not presently service-connected for any disability; thus, consideration of secondary service connection is legally foreclosed until some disability is service-connected.  

Lay evidence can be competent and sufficient to establish elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Review of the claims file reveals that the Veteran had not made any statement that any of the disabilities were present during service or within one year of separation from service.  The Veteran has not reported any statement made to him by a medical professional indicating that the claimed disabilities are related to any incident of service or were manifest within one year of separation from service.  The Board finds that the Veteran's lay submissions are not competent evidence of a link between his claimed disabilities and service or manifest of any disability within one year of service.  

The Veteran submitted an internet article describing the health effects of jet fuel used by the military during his period of service.  This article indicated possible links between jet fuels JP-3 and JP-4 to cancers, particularly leukemia, behavior changes and Parkinson's disease.  Thus, the article does not relate any claimed disability to any incident of service, including potential exposure to jet fuel.  The Board finds that the article is not material, because it does not address any of the disabilities for which the Veteran seeks service connection.  

The Veteran's SSA, Medical Center of Arlington and Baylor hospital and VA treatment records do not support onset of any of the conditions during service or within one year of separation from service or any other relationship to service.  The records discuss a significant family history of heart disease without mentioning the Veteran's military service.  There is no description of symptoms since service or the one year period following service.  The Board finds that the treatment records are not material.  

In light of the foregoing, the Board finds that the evidence received since the prior final denial of the Veteran's coronary artery disease, diabetes mellitus, type 2, and peripheral neuropathy of each extremity claims is not material to the grounds of the prior final denial.  The Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156(a).  As such, the Board finds that the preponderance of the evidence is against the Veteran's petitions to reopen his claims of service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

With respect to the Veteran's petitions to reopen, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five elements of service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

An April 2010 letter fully satisfied the duty to notify provisions including as to Dingess and Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this letter was not sent prior to initial adjudication of the Veteran's petitions to reopen, this was not prejudicial to him, since he was subsequently provided adequate notice in April 2012, he was provided almost two years to respond with additional argument and evidence, he did provide an April 2011 statement in support of his case, and the petitions to reopen were readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible, including from Baylor and the Arlington Medical Center.  Records were requested from the Arlington Memorial Hospital, but the facility responded that they had no records pertaining to the Veteran in October 2011.  The Board notes that the Veteran's authorized release form for the Memorial Hospital had the same address as the Medical Center, indicating that the Veteran has confused the two facilities.  The Veteran's SSA records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petitions to reopen.  As discussed above, the Board concludes that new and material evidence has not been submitted on these issues.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these issues in April 2010 for several reasons.  First, the Board remanded for adequate notice under the duty to notify.  This was accomplished in the April 2010 letter discussed above.  The Board also instructed the RO to offer assistance in obtaining records from Baylor and Arlington Memorial Hospitals and to obtain records from the SSA.  All such records were obtained, as discussed.  The Board finds that the RO complied substantially with April 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

The petition to reopen the claim for service connection for coronary artery disease is denied.  

The petition to reopen the claim for service connection for diabetes mellitus, type 2, is denied.  

The petition to reopen the claim for service connection for right upper extremity peripheral neuropathy is denied.  

The petition to reopen the claim for service connection for left upper extremity peripheral neuropathy is denied.  

The petition to reopen the claim for service connection for right lower extremity peripheral neuropathy is denied.  

The petition to reopen the claim for service connection for left lower extremity peripheral neuropathy is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


